Le Grand, C. J.,
delivered the opinion of this court.
This case comes before us on a case stated. It is agreed that if the court should be of the opinion that the appellee is entitled to recover, that the judgment shall be entered up for a sum specified. This deprives us of the power to assess any other damages. The question then is: — Is the appellee entitled to recover ? We think it is, and we found this opinion on the express language of the 2nd sec. of the act of 1813, cb. 55, which after providing for the forfeiture of the' stock of a delinquent stockholder, goes on to declare,, that notwithstanding such forfeiture, he shall, “neverthelessr remaint liable for the proportion of any loss which may arise from risks taken antecedent to said refusal,” on his part, to-comply with his obligation-. It is clear from the account of the auditor that a loss had occurred, and the case stated- fixes the' amount of the judgment.
It was argued by the counsel, that there was-a duty imposed on the company to offer the stock for sale, and then to *104adjust the account between the company and the appellant. We do not think the charter can be so interpreted. It provides that the stock when forfeited shall be transferred to any person applying for it; but it does not appear that any application was made for this stock of the appellant, and being utterly worthless, we suppose any effort to dispose of it would have proved unproductive of any benefit to the appellant.-
We affirm the judgment.-

Judgment affirmed.